IV. CODE OF ETHICS AND POLICY STATEMENT ON INSIDER TRADING Definitions: For the purposes of the Code of Ethics and Policy Statement on Insider Trading, the terms below shall have the following meanings: Access Person means any employee who either (i) has access to non-public information regarding any Client's purchase or sale of securities; or (ii) who is involved in making securities recommendations to Clients or who has access to such recommendations that are non-public. For the avoidance of doubt, all officers, directors, and employees of Aspect are Access Persons. Advisers Act means the United States Investment Advisers Act of 1940, as amended. Aspect means Aspect Capital Limited and all of its wholly owned subsidiary companies. Aspect Funds means the Aspect Diversified Fund (plus its feeder funds, Aspect US Institutional Fund Limited and Aspect US Fund LLC), Aspect Institutional Diversified Master Fund (plus its feeder fund, Aspect Institutional Diversified Fund), Aspect UCITS Funds Plc, and any other Aspect-sponsored collective investment vehicle for which Aspect acts as investment manager. Beneficial Ownership has the meaning given to it in Rule 16a-1(a)(2) under the Securities Exchange Act of 1934, as amended. An employee will be deemed to have Beneficial Ownership over any Covered Security (i) title to which can vest or re-vest to that employee; (ii) held in another's name, if by reason of any contract, understanding, relationship, agreement, or other arrangement, the employee obtains benefits substantially equivalent to those of ownership; (iii) owned by a trust of which the employee or any member of the employee’s Immediate Family is named, individually or as a class, as beneficiaries and have a present beneficial interest; or (iv) owned by Immediate Family members of the employee who share the employee's house. Board means the board of directors of Aspect. Client means any person, company, partnership, or other entity who is accepted as a client of Aspect and who has signed an Investment Management Agreement (or such other appropriate documentation) appointing Aspect as investment manager over their assets, including for the avoidance of doubt Aspect Funds. Covered Security means a Security except (i) direct obligations of the US Government; (ii) bankers’ acceptances, bank certificates of deposit, commercial paper, and high quality short-term debt instruments, including repurchase agreements; (iii) shares issued by open-end investment companies registered under the Investment Company Act, 1940 other than Reportable Funds; and (iv) any other security that is expressly excluded from the meaning of Rule 204A-1(e)(10) under the Advisers Act and Rule 17j-1(a)(4) under the Investment Company Act, 1940 pursuant to guidance (including no- action letters) issued by the SEC or its staff. Immediate Family means an individual’s spouse, child, stepchild, grandchild, parent, stepparent, grandparent, sibling, mother-in-law, father-in-law, daughter-in-law, brother-in-law, or sister-in-law and should include adoptive relationships. Initial Public Offering means an offering of securities registered under the United States Securities Act of 1933, as amended, the issuer of which, immediately prior to registration, was not subject to the reporting requirements under Sections 13 or 15(d) of the United States Securities Exchange Act of 1934. Investment Company Act means the United States Investment Company Act of 1940, as amended. Limited Offering means an offering of securities that is exempt from registration under the United States Securities Act of 1933, as amended, pursuant to Section 4(2) or Section 4(6) thereunder, or pursuant to Rule 504, Rule 505, or Rule 506 of Regulation D promulgated under that Act. Reportable Fund means any fund described in Rule 204A-1(e)(9) under the Advisers Act; i.e., a fund or managed account for which Aspect serves as the investment adviser. Securities Act means the United States Securities Act of 1933, as amended. Security means a security as defined in Section 202(a)(18) of the Advisers Act and as defined in Section 2(a)(36) of the Investment Company Act, namely any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a US national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guaranty of, or warrant or right to subscribe to or purchase any of the foregoing. As a registered
